Exhibit 10.1 Confidential treatment has been sought for portions of this agreement. The copy filed herewithin omits the information subject to the confidential treatment request. Ommissions are designated as ***. A complete version of this exhibit has been filed separately with the Securities and Exchange Commission. EXECUTION COPY DEVELOPMENT AND MANUFACTURING SERVICES AGREEMENT This Development and Manufacturing Services Agreement (this “Agreement”) is made as of May 20, 2016 (“Effective Date”) between CMC ICOS BIOLOGICS, INC., a Washington corporation (“CMC”), and Catalyst Biosciences, Inc., a Delaware Corporation (“Customer”). · CMC provides bioprocessing services to pharmaceutical and biotechnology companies; · Customer wishes to contract with CMC for the provision of the Services pursuant to one or more Work Statements that may be entered into from time to time during the Term; and · CMC is willing to perform the Services on the terms in this Agreement and the Quality Agreement. · The parties have entered into a letter of agreement dated November 30, 2015 (the “LOA”), under which CMC provided certain services to the Customer, and a Confidentiality Agreement dated June 12, 2015 (the “Confidentiality Agreement”).Upon its execution, this Agreement shall supersede and replace the (i) LOA and all services performed thereunder shall be deemed to have been performed under this Agreement and (ii) Confidentiality Agreement and all disclosures thereunder shall be deemed to have been made under this Agreement. Therefore, the parties agree as follows: 1. DEFINITIONS.Capitalized terms used in the main body of this Agreement but not otherwise defined in the main body are defined in AppendixI. 2. PERFORMANCE OF THE SERVICES Work Statements.The Services will be described in one or more Work Statements.As of the Effective Date, the parties are entering into Work Statement No.1 attached as AppendixIII.From time to time during the Term, the parties may enter into additional Work Statements for the performance of Services.Each Work Statement will be signed by each party and will be governed by this Agreement. Standards.CMC will use [* * *] efforts to perform the Services and meet the Timeline and, where required by the Work Statements, comply with [* * *].The parties will evaluate CMC’s efforts taking into account [* * *]. Totality of Services.CMC will not perform any Services other than those described in the Work Statement.Due to the nature of the Services, however, changes to the Services may be necessary to achieve the Objective.If changes to the Services are necessary, the 1 Confidential treatment has been sought for portions of this agreement. The copy filed herewithin omits the information subject to the confidential treatment request. Ommissions are designated as ***. A complete version of this exhibit has been filed separately with the Securities and Exchange Commission. EXECUTION COPY parties will [* * *]. Changes to the Services may affect the Price and Timeline.For clarity, to the extent any Services need to be re-performed as a result of CMC’s Fault, [* * *]. Project Team Each party will name and notify the other party of its representatives who will form the project team and who will be responsible for planning, executing and discussing issues regarding the Services and communicating with the other party (“Project Team”).Each party will have one vote in determinations and approvals made by the Project Team.All determinations and approvals of the Project Team will require the [* * *]. The Project Team will schedule meetings at regular intervals for the purpose of communicating updates on the performance of the Services and providing an initial forum for discussing and resolving any issues encountered with the Services.These meetings will be conducted by telephone or, if necessary, by face-to-face meetings.Each party is responsible for its own costs in attending these meetings. Any decision by [* * *] that amends the Services will not be binding unless it is recorded in writing and signed by [* * *]. Additional Batches of Product. In the event that Customer so elects, CMC shall agree to enter into a Work Statement for the cGMP manufacture of one or more additional Batches of Product for use in Customer’s clinical trials [* * *]. 3.CUSTOMER MATERIALS Transfer.Customer will use [* * *] efforts to deliver and, with CMC’s cooperation, transfer to the CMC Facility and CMC’s personnel the Customer Materials and other information described in the Work Statement by the deadline in the Work Statement.To the extent relevant to the Services, that information will include[* * *]. All information must be provided in written form and in English. Customer Assistance.Customer will use [* * *] efforts to promptly and, in any event, within [* * *] after the request, make reasonably available to CMC suitably qualified and skilled employees or representatives to assist in the successful transfer of the Customer Know‑How, Customer Materials and Process to CMC. MSDS.At least [* * *] before the delivery of the Customer Materials (including, where applicable, the Cell Line) Customer must provide to CMC an accurate and complete written risk assessment (in English) for genetically modified organisms that details the hazards, storage and handling recommendations for the Customer Materials (“Materials and Safety Data Sheet”). Return of Customer Materials.Within [* * *] Customer must notify CMC whether it wants CMC to return the Customer Materials to Customer or a third party storage facility or if it 2 Confidential treatment has been sought for portions of this agreement. The copy filed herewithin omits the information subject to the confidential treatment request. Ommissions are designated as ***. A complete version of this exhibit has been filed separately with the Securities and Exchange Commission. EXECUTION COPY wants CMC to dispose of the Customer Materials, [* * *].If Customer fails to give the notice required by this Section3.4 within[* * *] after the completion of the relevant Services, CMC may, after providing at least [* * *] prior written notification to Customer dispose of them [* * *], or return them to the Customer [* * *], in its sole discretion and without liability to Customer. 4.TIMELINE CHANGES, SPECIFICATION AND CGMP CHANGES Timeline Changes The parties may revise the Timeline [* * *]. In addition, [* * *]. Manufacturing; Specification and Quantities In performing the Manufacturing Services, CMC will use [* * *] efforts to manufacture Product to meet the Specification then in effect where required by the Work Statement. [* * *].CMC must use [* * *] efforts to manufacture Product to meet the Specification then in effect.If there is a failure of the Product to meet Specification then in effect, the parties shall investigate the reason for such failure in accordance with Section 6.10.If the investigation reveals that such failure to meet Specification arises due to CMC’s Fault, [* * *]. The Specification may be revised by [* * *]. All quantities of Product are estimates only and except as expressly stated below in subsection (a) or as may be expressly stated in a Work Statement, [* * *]. (a)[* * *]. Changes in cGMP.If there are any material and unforeseen changes in cGMP or manufacturing regulations issued under law that impact the Services and: are specific to the Product and not of general requirement for biologics contract manufacturing services; or [* * *]; then CMC must notify Customer and the parties must in good faith discuss ways to continue the Services [* * *]. If the parties do not reach agreement [* * *]. 3 Confidential treatment has been sought for portions of this agreement. The copy filed herewithin omits the information subject to the confidential treatment request. Ommissions are designated as ***. A complete version of this exhibit has been filed separately with the Securities and Exchange Commission. EXECUTION COPY 5. MANUFACTURING CAPACITY AND CANCELLATION FEES Reservations and Scheduling As of the Effective Date, and at the execution of each Work Statement, CMC will reserve Slots in its cGMP manufacturing suite for those cGMP Batches to be manufactured under the Manufacturing Services according to the then‑current Timeline. If the Timeline is amended and that amendment affects the scheduled Slot for any Batch, CMC will update its manufacturing schedule and reserve a new Slot for each affected Batch. Unless otherwise requested by Customer, CMC will reserve those Slots as near in time to the existing vacated Slots as CMC’s then‑current schedule will permit, taking into account reserved slots under CMC’s existing manufacturing schedule for its whole facility. 5.2Cancellation or Delay of cGMP Batches resulting from Customer’s actions or elections: Customer must pay CMC the Cancellation Fees stated below in Section 5.4, if [* * *] (a) [* * *]; (b) [* * *] (c) [* * *]. Non-Fault Delay or Cancellation of cGMP Batches: Cancelled Batches. Customer must pay CMC [* * *] of the Cancellation Fees stated below in Section 5.4, if [* * *]; (a) [* * *]. Delayed Batches. The parties agree that Customer will not be liable for any Cancellation Fees stated below in Section 5.4, if [* * *]. Batch Cancellation and Delay Fees: CMC will use [* * *] efforts [* * *]. (a) If CMC is able to [* * *]. (b) If CMC is able to [* * *]. 4 Confidential treatment has been sought for portions of this agreement. The copy filed herewithin omits the information subject to the confidential treatment request. Ommissions are designated as ***. A complete version of this exhibit has been filed separately with the Securities and Exchange Commission. EXECUTION COPY In the event of an Affected Batch described in Section 5.2, [* * *].
